              Case 2:15-cr-00051-KJM Document 105 Filed 10/15/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JILL M. THOMAS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00051-KJM
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   SHALLYA KUMAR SHARMA,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on September 28, 2020. Docket
20 Nos. 97, 101. By stipulation, the government’s response is due on October 12, 2020, with any reply

21 from the defendant due on October 19, 2020. Docket No. 100.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          October 14, 2020;

                                                         1
             Case 2:15-cr-00051-KJM Document 105 Filed 10/15/20 Page 2 of 2


 1                 b)     The defendant’s reply to the government’s response to be filed on or before

 2          October 21, 2020.

 3

 4          IT IS SO STIPULATED.

 5

 6   Dated: October 12, 2020                                MCGREGOR W. SCOTT
                                                            United States Attorney
 7

 8                                                          /s/ JILL M. THOMAS
                                                            JILL M. THOMAS
 9                                                          Assistant United States Attorney

10

11   Dated: October 12, 2020                                /s/ NOA OREN
                                                            NOA OREN
12                                                          Counsel for Defendant
                                                            SHALLYA KUMAR SHARMA
13

14
                                           FINDINGS AND ORDER
15

16                 Based upon the stipulation and representations of the parties, the court adopts the

17 following as a revised briefing schedule regarding defendant’s motion for sentence reduction:

18          a)     The government’s response to defendant’s motion, ECF Nos. 97 & 101, is due on or

19 before October 14, 2020; and

20          b)     The defendant’s reply to the government’s response, if any, is due on October 21, 2020.

21                 This order resolves ECF No. 103.

22                 IT IS SO FOUND AND ORDERED this 14th day of October, 2020.

23

24

25

26

27

28

                                                        2
